Citation Nr: 1342538	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  04-01 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.

3.  Entitlement to service connection for a bilateral eye disorder, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2005 the Veteran testified before a Veterans Law Judge (VLJ) in a hearing at the RO ("Travel Board" hearing); a transcript of his testimony is of record.  The Veteran was advised in April 2012 that the VLJ who presided at that hearing is no longer available to adjudicate appeals, and that he is entitled to another hearing, but he has not responded to that invitation.  The Board will accordingly adjudicate the appeal based on the evidence of record.

The Board remanded these issues for further development in December 2005, February 2010 and October 2012.  The file has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to herbicides in service.

2.  Diabetes mellitus, type II and prostate cancer did not become manifest during service or to a compensable degree during the first year after discharge from service, and are not etiologically related to service.

3.  A bilateral eye disability is not etiologically related to service, aggravated by service, or related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The requirements for service connection for diabetes mellitus, type II are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The requirements for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The requirements for service connection for a bilateral eye disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was provided pre-adjudication notice in November 2002 and additional compliant notice in a letter dated in November 2012.  The RO subsequently readjudicated the appeal by a Supplemental Statement of the Case (SSOC) in July 2013.  At any rate, the Veteran has not alleged any prejudice due 
to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The record also reflects that the Veteran has been provided appropriate assistance in developing his claim.  Service treatment records (STRs) and available post-service medical evidence identified by the Veteran have been obtained.  A VA examination was obtained on the claimed eye disability.  Additionally, a threshold question in this appeal is whether the Veteran is shown to have been exposed to Agent Orange during service.  Toward that end, the RO has obtained the Veteran's service personnel record and has pursued corroboration from the appropriate official sources.  However, because exposure to herbicides has not been established, diabetes and prostate cancer were not shown in service or for many years thereafter, and there is no competent evidence suggesting the conditions are related to service for reasons other than the alleged herbicide exposure, a medical examination of those disorders is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  

In February 2010 the Board remanded the issue of service connection for an eye disorder for additional medical examination, which was performed in June 2010 with addendum opinion in August 2011; the Board has reviewed the examination reports and finds the RO substantially complied with the requirements articulated in the remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the claimant and asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  Additionally, the Veteran volunteered his history in service and his symptoms since service.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  Finally, the Veteran has been notified that he is entitled to another hearing because the VLJ who presided at the hearing is no longer employed by the Board, but the Veteran has not requested another hearing.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Veteran has not identified any outstanding evidence that could be obtained 
to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims on appeal.

Applicable Legal Principles

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes or prostate cancer become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Additionally, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38  U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).  A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).  Recently, 38 C.F.R. § 3.307 was amended to include service 
between April 1, 1968, and August 31, 1971 in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish the claimant was not exposed to any such agent during that service.  38 C.F.R. §  3.307(a)(6)(iv)).

Service connection may be established for type II diabetes mellitus and prostate cancer if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2006).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Exposure to herbicides

The Veteran asserts his claimed type II diabetes mellitus (DM-II) and his claimed prostate cancer are both directly due to exposure to herbicides while serving in the Republic of Korea (ROK).  He is shown to have served as a general supply specialist in Battery A, 2nd Battalion (HAWK), 71st Artillery Regiment, 38th Artillery Brigade during the period July 1967 to September 1968.  He also asserts he went on several occasions to the Area Support Command (ASCOM) supply depot, where he was exposed to Agent Orange that was stored in drums.

DoD has confirmed that Agent Orange was used from April 1968 up through July 1969 along the DMZ.  DoD defoliated fields of fire between the front line defensive positions and the south barrier fence.  The size of the treated area was a strip of land 152 miles long and up to 350 yards wide from the fence to north of the "civilian control line."  There is no indication that herbicide was sprayed in the DMZ itself.  Herbicides were applied through hand spraying and by hand distribution of pelletized herbicides.  See Veteran Service Center Manager Call March 2003, Staff Policy Item "Agent Orange Outside of Viet Nam."

The Veteran testified before the Board in May 2005 that he was assigned to an isolated HAWK battery that was "a few miles" or "a couple of miles" from the DMZ.  He testified that he would provide security for persons who were spraying herbicide around the installation, and would be soaked with the herbicide by the time the spraying was completed.  Similarly, in a June 2008 letter, he reported that he would drive to ASCOM three times per week, where hundreds of leaking barrels of Agent Orange were stored that had arrived from Vietnam; he also alleges that on several occasions he performed security while herbicide was sprayed in and around his installation, at which time he would be soaked with the substance that was being sprayed.

The file contains a "buddy statement" from Mr. DPE dated in April 2006.  Mr. DPE reported he served in the Veteran's unit in Korea and that he asked what was being used to kill weeds; he was told the herbicide was "the same stuff (Agent Orange) they used in 'Nam.'"  Mr. DPE asserted he himself had a number of medical problems attributable to Agent Orange exposure.

The file contains a "buddy statement" dated in July 2007 by Mr. [redacted], who asserts he served in ASCOM, also known as Camp Market, during the period December 1968 to February 1970.  [redacted] stated that ASCOM received and stored 55-gallon barrels that he was certain contained Agent Orange, based on the warning placards and orange stripe.  These drums would be taken to the DMZ to 
be used.  At times, the barrels would be punctured during the loading/unloading process and large amounts of liquid would leak onto the ground, which caused the vegetation to die.  Because the Veteran had reported coming to ASCOM three times per week and walking on the ground that was soaked with chemicals, [redacted] asserted it is fair to conclude the Veteran's health problems resulted from exposure to Agent Orange.  [redacted] asserted that he also had several medical problems that he believed to be associated with exposure to Agent Orange.

The file also contains a July 2007 "buddy statement" from Mr. [redacted], who like [redacted] served in ASCOM Depot.  [redacted] stated he remembered observing barrels stored in ASCOM that had "hazardous materials" warning signs; [redacted] was sure these barrels contained Agent Orange because they were marked with an orange stripe.  [redacted] asserted he himself had a number of health problems attributable to Agent Orange exposure, and that it is fair to conclude both he and the Veteran had current medical problems associated with such exposure.

The file contains a March 2008 "buddy statement" by Mr. DJM, stating he had served in the Veteran's unit (A Battery, 2nd Battalion, 71st Air Defense Artillery, 38th Brigade) from December 1967 to December 1968.  The unit was stationed 8 or 9 miles south of the DMZ along the Han River.  Mr. DJM was told on several occasions that people would be arriving to spray the area with Agent Orange.  Mr. DJM asserted he himself had diabetes mellitus that he attributed to Agent Orange exposure, although his claim had been denied by VA on three occasions.
  
The file also contains several "buddy statements" from Mr. SW asserting that he had served in the Chemical Company of the 2nd Infantry division and had personally participated in spraying Agent Orange in the DMZ.  Mr. SW understood at the time that the herbicide was shipped from Vietnam to Seoul, Korea via air, and from there was trucked to Camp Howze for staging.  Mr. SW stated that not only the DMZ was sprayed, but also camp perimeters, watch towers and even mess halls throughout the I Corps areas and Camp Casey (the headquarters of the 2nd Infantry Division).  There was no provision for returning unused herbicide, so at the completion of a given mission the excess herbicide would simply be dumped on the roadside or into the Imjin River.

The RO has conducted extensive research through resources including the National Archives and Records Administration (NARA) in August 2006, the United States Armed Services Center for Research of Unit Records (USASCRUR) in October 2008, the National Personnel Records Center (NPRC) in May 2009 and the Joint Services Records Research Center (JSRRC) in November 2010 and July 2013.  None of these sources could document the Veteran as having served on the DMZ or as having been exposed to herbicides.  

The November 2010 response by JSRRC addressed whether the Veteran had been exposed to herbicides within his parent unit.  JSRRC stated that unit histories from the 2nd Battalion, 71st Artillery Battalion had been reviewed, as well as unit histories from the parent 38th Artillery Brigade.  Subunits were distributed from Chuncon, near the DMZ, to Kunsan.  The unit history did not mention or document the use, storage, spraying or transportation of herbicides.  In addition, the histories did not mention or document any specific duties performed by unit members along the DMZ.  According to military records, Republic of Korea (ROK) armed forces used herbicides along the southern border of the DMZ from April 1968 to July 1969 as part of counter-infiltration operations.  These herbicides were applied using hand sprayers and trailer-mounted decontamination apparatus.  Although United States Army noncommissioned officers advised ROK personnel in the use of herbicides, no United States personnel are known to have been personally involved in their application.  

The July 2013 response by JSRRC addressed whether the Veteran had been exposed to herbicides in ASCOM.  JSRRC stated that histories from ASCOM Depot (also known as Camp Carroll) showed the unit was located approximately 26 miles from the DMZ.  The ASCOM unit histories did not document the use, storage, spraying or transporting of Agent Orange or tactical herbicides.  Thus, JSRRC was unable to document that the Veteran was exposed to Agent Orange during his trips to ASCOM in his capacity as a supply specialist.

On review of the evidence above, the Board finds the most probative evidence does not show the Veteran to have been exposed to Agent Orange in Korea.

The Veteran's HAWK battery was apparently several miles from the DMZ; the Veteran does not assert, and the evidence of record does not suggest, that he was ever required to perform duties any nearer to the DMZ than his remote HAWK battery base area.  The Veteran was accordingly not "in or near" an area in 
which herbicides are known to have been applied, per the criteria of 38 C.F.R. § 3.307(a)(6)(iv).  

The Veteran, DPE and DJM have expressed their personal conviction that they observed Agent Orange being sprayed at the HAWK battery, but this is contrary to DoD records that reflect Agent Orange was used only at the DMZ.  The Board affords greater probative value to the DoD records than to the lay assertions as to the spraying of Agent Orange.  The Board also notes that the Veteran, DPE and DJM had all asserted they have physical disabilities associated with Agent Orange exposure, demonstrating that they have a monetary interest in the Board finding that Agent Orange was used to defoliate their unit area; the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Thus, while the Board has considered the lay accounts cited above, the Board concludes they 
have reduced credibility, particularly in that they are contradicted by the DoD documentation available to the Board.  These assertions are also being rendered more than 40 years after service, raising a question as to the reliability of the recollections.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) 
(the lack of contemporaneous records and the significant time delay between the affiants' observations and the date on which the statements were written are factors that the Board can consider and weigh against a veteran's lay evidence).

Additionally, Mr. SW states that he personally sprayed Agent Orange in the DMZ and throughout the I Corps area outside the DMZ; he did not assert any personal monetary interest in the matter.  The Board notes that Mr. SW's assertions are contrary to DoD documentation that Agent Orange was applied only at the DMZ, and that spraying of Agent Orange was performed by Korean nationals rather than U.S. service members.  The Board finds the DoD documentation more probative than Mr. SW's contention of spraying Agent Orange, being rendered 40 years after service.  Id.  At any rate, Mr. SW does not assert having participated in spraying the Veteran's HAWK base or having personal knowledge of such spraying, and he does not assert having observed Agent Orange being stored at ASCOM.  Thus, Mr. SW's contention is not probative evidence in support of the Veteran's assertions of having been exposed to Agent Orange either in ASCOM or at his unit.

Turning to reported exposure to Agent Orange in ASCOM, that location is 26 miles from the DMZ and thus not "in or near" an area in which herbicides are known to have been applied, per the criteria of 38 C.F.R. § 3.307(a)(6)(iv).  The Veteran, Mr. [redacted] and Mr. [redacted] have all asserted that leaking drums of Agent Orange were stored as ASCOM, but such storage has not been confirmed by DoD.  The Board notes at this point that the Veteran, [redacted] and [redacted] all have a monetary interest in the Board finding that Agent Orange was stored at ASCOM, which affects the credibility of the evidence.  Cartright, 2 Vet. App. 24, 25.  Again, these recollections are also being made more than 40 years after service, raising a question as to the reliability of recalled events.  As DoD has not corroborated that Agent Orange was stored in ASCOM, a matter that likely would have been recorded in official records, the Board concludes the most probative evidence is against the Veteran being exposure to herbicides at that location.

Based on the evidence and analysis above the Board finds the preponderance of the competent, credible and probative evidence is against a finding that the Veteran was exposed to Agent Orange in service.  

Service connection for diabetes mellitus

The Veteran asserts he has diabetes mellitus that is due to exposure to herbicides.  The Board has found in its discussion above that he was not exposed to herbicides, and thus, service connection on a presumptive basis as due to herbicide exposure is not warranted. 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).  

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records (STRs) show no indication the Veteran had diabetes mellitus in service.  The Veteran had a separation examination in August 1968 in which he denied a history of diabetes, and his contemporaneous urinalysis was negative for sugar.

The Veteran had a VA outpatient appointment in March 2001 in which risk factors for diabetes were noted including family history (sister diagnosed with diabetes) and obesity.  The clinician noted an impression of noninsulin-dependent diabetes mellitus.

The Veteran had a VA eye examination in December 2002 in which the examiner noted the Veteran's diabetes mellitus had become manifest earlier the same year during a routine examination at the VA Medical Center (VAMC); the examiner diagnosed diabetes mellitus, on oral therapy, and noted the Veteran to have been approximately 56 years old at the onset of diabetes.

The Veteran had a VA examination in September 2003 in which he endorsed having been diagnosed with diabetes in 2002; the examiner's impression was diabetes mellitus, type II (DM-II) without evidence of end-organ damage.  Also, 
the file contains a letter dated in August 2006 by the Veteran's attending VA endocrinologist confirming that the Veteran had been identified with DM-II.

The Veteran is competently diagnosed with DM-II; accordingly, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a current disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

The Board notes that the Veteran's diabetes was identified approximately 34 years after his discharge from service.  There is no indication in STRs that diabetes had its onset during service.  The evidence does not show, and the Veteran does not contend, that diabetes mellitus was manifested in service or present during the first year after discharge from service.  Thus, service connection on a presumptive basis under 38 C.F.R. § 3.309(a) is not warranted.  Further, there is no medical opinion of record suggesting an association between the Veteran's active service and his current DM-II, which became manifest several decades after discharge from service.  

The Veteran has expressed his personal opinion that DM-II is due to exposure to herbicides in service.  However, as herbicide exposure is not shown, and the evidence reflects no other basis on which service connection can be established, the Board finds the preponderance of the evidence is against the claim.  Accordingly, service connection for DM-II is denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vt. App. 49, 54.

Service connection for prostate cancer

The Veteran asserts his claimed prostate cancer is due to exposure to herbicides.  The Board has found in its discussion above that he was not exposed to herbicides, and thus, service connection on a presumptive basis as due to herbicide exposure is not warranted. 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).  

STRs show no indication of prostate cancer or any prostate issues during service. The Veteran had a separation examination in August 1968 in which he denied genitourinary symptoms, and contemporaneous genitourinary examination was noted to be normal. 

VA records show the Veteran had a transrectal ultrasound and prostate biopsy in March 1998, which was repeated in June 1999 and January 2000.  The resultant diagnosis was prostatic hypertrophy and increased prostate-specific antigen (PSA); the biopsy in January 2000 was characterized as abnormal but not cancer.

VA treatment notes show the Veteran was identified to have an adenocarcinoma of the prostate by needle biopsy in January 2002.  He subsequently underwent a radical perineal prostatectomy in February 2002.

A VA urologist stated in a clinical note, dated in December 2002, that the Veteran had reported possible exposure to Agent Orange in Korea.  The urologist stated an opinion that it is more likely than not that the Veteran's prostate cancer is service-connected if he was exposed to Agent Orange.

The Veteran testified before the Board in May 2005 that he had surgery for prostate removal in February 2002 and that he believed his prostate cancer to be due to exposure to herbicides in service.  

The evidence does not show and the Veteran does not contend that prostate cancer manifested in service or was present during the first year after discharge from service.  Thus, service connection on a presumptive basis under 38 C.F.R. § 3.309(a) is not warranted.  Further, there is no medical opinion of record suggesting an association between the Veteran's active service and his prostate cancer, which became manifest several decades after discharge from service.  

While the Veteran and a physician have expressed opinions that prostate cancer is due to exposure to Agent Orange, as in-service exposure to Agent Orange is not established, and the evidence reflects no other basis on which service connection can be established, the Board finds the preponderance of the evidence is against the claim.  Accordingly, service connection for prostate cancer is denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service connection of a bilateral eye disorder

The Veteran asserts that he has a bilateral eye disorder that is secondary to diabetes mellitus.  As noted above, the Board has found that diabetes mellitus is not related to service.  Accordingly, there is no basis upon which service connection for an eye disorder secondary to diabetes mellitus can be established.  38 C.F.R. § 3.310.  However, the Board will consider whether the Veteran's eye disability was incurred in or aggravated by service. 

STRs include a Report of Medical History in August 1966, in conjunction with the Veteran's induction, in which the Veteran endorsed a history of eye trouble prior to service in the form of two eye operations during childhood; the corresponding Report of Medical History evaluated the eyes as "normal."  There were no complaints related to the eyes during service.  The Veteran had a separation examination in August 1968 in which he again endorsed a history of having had two eye operations, but again the eyes were evaluated as "normal" on examination.

The Veteran presented to the VA optometry clinic in January 2001 complaining of crusting in both eyes.  The Veteran endorsed a history of amblyopia in the right eye in childhood, with surgery.  The Veteran was noted to be currently hypertensive but not diabetic.  The clinical impression was moderate hyperopia and presbyopia, epithelial basement membrane dystrophy (EBMD) with subjective complaints of occasional achy eye and bilateral blepharititis.

The Veteran had a VA eye examination in December 2002 during which he complained of episodic blurred vision while reading and of mild eye discharge consistent with dry-eye syndrome.  The Veteran's medical history was noted to be significant for recently-diagnosed diabetes mellitus as well as hypertension and cardiovascular disease.  The examiner performed a clinical examination of the eyes and noted observations in detail.  The assessment, per a subsequent addendum, was no current diabetic retinopathy, but corneal epitheliopathy may be exacerbated by diabetes mellitus.

VA optometry notes in September 2003, January 2004, October 2004 and December 2004 noted that the Veteran did not have a diabetic eye disease.  
The clinical impression in December 2004 was bilateral compound hyperopic astigmatism with presbyopia; strabismic amblyopia in the right eye; bilateral EBMD (left worse than right); bilateral cataracts considered not visually significant; diabetes mellitus without diabetic retinopathy or cotton-spot macular edema; and, history of hypertension but without hypertensive retinopathy.

The Veteran testified before the Board in May 2005 that he believed his eye problems to be related to diabetes mellitus, although no clinician had told him so.

In August 2005 the Veteran presented to the VA ophthalmology clinic complaining of a new "floater" in the temporal periphery of the right eye.  Current clinical impression was photopsias likely secondary to active vitreous detachment; corneal epitheliopathy; bilateral cataract; strabismus, stable; and, DM-II with no evidence of diabetic retinopathy.

The Veteran reported for follow-up in September 2005 reporting significant decrease in flashers and floaters.  Current clinical impression was history or flashers and floaters and blepharitis.  The previous assessments of bilateral cataract, stable strabismus and DM-II with no evidence of diabetic retinopathy were continued unchanged.

The Veteran had a VA annual eye examination in January 2006.  The clinical impression was strabismic amblyopia in the right eye since childhood, stable; EBMD right worse than left but asymptomatic; complaint of new floater, for follow-up; and, bilateral hyperopia and presbyopia.

The Veteran had a VA annual eye examination in January 2007.  The clinical impression was diabetic for five years with no current diabetic neuropathy; asymmetric bilateral EBMD; stable strabismic amblyopia in the right eye since childhood; and, bilateral hyperopia, astigmatism and presbyopia.  This impression was essentially unchanged in December 2007 and May 2008.

The Veteran had a VA eye examination in November 2008, performed by an examiner who reviewed the claims file.  The Veteran endorsed a history of amblyopia strabismus since childhood, with two strabismus surgeries in childhood; he also reported that he was not color-blind when he entered service but was advised at discharge that he was color-blind.  The examiner noted clinical observations in detail.  The examiner's assessment was DM-II with no diabetic neuropathy and no CSME; bilateral EBMD; stable strabismic amblyopia; mild bilateral cataracts; and, refractive error.  The examiner noted the Veteran reported color vision defect in which he could not see anything of the test plates for the color vision test, including the initial demonstration plate that should be visible even to color-deficient patients.  

The Veteran had another VA eye examination in June 2010, again by an examiner who reviewed the claims file.  The Veteran complained of occasional blurry vision while reading and of some floaters that would run across his vision.  The examiner performed a clinical examination and noted observations in detail, including inconsistent responses during the refraction test.  The examiner's assessment was DM-II for eight years without retinopathy; EBMD, right worse than left; strabismic amblyopia; bilateral cataracts that were visually significant; refractive error with bilateral presbyopia; dry eye syndrome bilaterally; and, bilateral color deficiency (the Veteran was unable to appreciate even the demonstration plates).  The examiner stated the Veteran's vision was essentially stable, with stable strabismic amblyopia since childhood and diabetes with no effect on vision.  The Veteran's mild EBMD was not likely related to military service.  In an addendum, the examiner clarified that DM likely contributes to cataracts, which reduce vision, but the Veteran's primary visual problem was his amblyopia.   

The Board notes at this point that the VA examiner was fully informed of the pertinent factual premises (i.e., medical history) of the case and provided a fully-articulated opinion supported by a reasoned analysis.  The examination report is accordingly probative and may be relied upon by the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

The VA examiner issued an addendum in July 2011 stating four impressions.  (1) It is more likely than not the Veteran was afflicted with strabismus in childhood; 
the disorder is commonly associated with deficiency in visual acuity.  Early intervention for strabismus, as in the Veteran's case, is consistent with congenital abnormality of the ocular alignment or at least partial disposition to the same.  
(2)  Amblyopia of the right eye is likely derived from an eye condition that existed prior to service; amblyopia often travels with abnormalities of ocular alignment and refractive error.  (3) It is more likely than not that the Veteran's current reduced visual acuity and extropia of the right eye represents the natural history of his primary conditions, and it is less likely than not that military service contributed to the development of his current circumstances.  There is no available evidence to indicate some experience during service that would induce a condition different from, but resembling, the condition that was noted in STRs in August 1966 (the Veteran's induction examination).  It is possible the Veteran enjoyed better ocular alignment at induction into service and that senescent change has resulted in a greater current degree of deviation into his corrected strabismus than was previously evident.  Postoperative strabismus can demonstrate change over time 
in the degree of deviation.  (4) Separate from and unrelated to strabismus and amblyopia, the Veteran is affected by cataract that contributes to his current state 
of mildly reduced acuity in the left eye.  It is at least as likely as not that diabetes has contributed in some measure to the development of cataract, but the cataract condition is in no way related to the pre-service condition of strabismus and amblyopia.  The Veteran's current corrected acuity in the right eye is very similar to the 20/50 corrected acuity in 1966.  In summary, the examiner stated the right eye condition was present at entry into service and the current condition represents natural progress of the pre-existing condition; there is no evidence that service contributed to development or worsening of an eye condition.     

Upon review of the record, the Board finds that service connection for an eye disability is not warranted.  

With regard to diagnoses of hyperopia, presbyopia and astigmatism, such disorders are refractive errors.  Congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9.  Thus, service connection is not warranted for these conditions. 

In regard to strabismic amblyopia, the Veteran was noted to have decreased vision on entrance examination and a history of 2 eye surgeries as child.  He was given a permanent profile of 2 for the eyes.  Specifically, the entrance examination contains a physical profile which is divided into six categories (P, U, L, H, E, S).  In pertinent part, the "E" stands for "eyes."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories is the highest rating possible and means that the inductee's condition in that category should not result in any limitations in military assignments.  Id.  Ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the type of assignments that the inductee may be given. Id.  The VA examiner's addendum opinion in July 2011 provides clear and unmistakable medical evidence showing the disorder did not have a permanent increase in severity during service.  Accordingly, service connection for strabismic amblyopia is not warranted.

With respect to the other eye disorders identified, the June 2010 VA examiner opined that the Veteran's disorders are not likely related to military service.   There is no medical opinion of record linking any eye disorder to service, and the Veteran does not contend such.  Rather, he alleges his eye disability is related to diabetes.  However, as noted above, because service connection for diabetes has not been established, there is no basis to establish service connection as secondary to diabetes.  

In summary, the preponderance of the probative evidence is against a finding that the Veteran suffers from a current eye disability that was incurred in or aggravated by service.  

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for diabetes mellitus, type II is denied.

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for a bilateral eye disorder is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


